IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 818 MAL 2017
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
PATRICIA LYNNE RORRER,                    :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of May, 2018, the Petition for Allowance of Appeal is

DENIED. Further, the Motion for Leave to File a Motion to Supplement the Record is

DENIED.